Exhibit 4 Directors and Executive Officers of Inter-Gamma as of April 29, 2013 The name, position, principal occupation, business address and citizenship of each director and executive officer is set forth below. Name (Citizenship) Position Principal Occupation Business Address Benjamin Lieberman (Israel) Chairman of the Board of Directors Economist 16 Abba Even Blvd Herzliya 46103, Israel Tanhum Oren (Israel)* Chief Executive Officer and Director Chief Executive Officer and director of companies in the Inter-Gamma group 16 Abba Even Blvd Herzliya 46103, Israel Dan Haloutz (Israel) Director Businessman 16 Abba Even Blvd Herzliya 46103, Israel Daniel Rosenne (Israel) Director Engineer 16 Abba Even Blvd Herzliya 46103, Israel Miri Lent Sharir (Israel) Director Director of various companies 16 Abba Even Blvd Herzliya 46103, Israel Ruth Oren Homonai (Israel)* Director Legal advisor of Dexcel Ltd. 16 Abba Even Blvd Herzliya 46103, Israel Yigal Berman (Israel) Chief Financial Officer Chief Financial Officer and director of companies in the Inter-Gamma group 16 Abba Even Blvd Herzliya 46103, Israel * Mr. Tanhum Oren is the father of Mr. Roni Oren and Ms. Ruth Oren Homonai.
